        CASE 0:18-cv-03025-JNE-ECW Doc. 207 Filed 06/11/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

ELEANOR and ROCCO CIOFOLETTI, and
LARRY STOSPAL on behalf of themselves
and all others similarly situated,

                             Plaintiffs,

       v.                                          Civil Action No.: 18-cv-03025-JNE-ECW
SECURIAN FINANCIAL GROUP, INC.,
MINNESOTA LIFE INSURANCE
COMPANY, SECURIAN LIFE INSURANCE
COMPANY, SHURWEST LLC and
MINNESOTA MUTUAL COMPANIES, INC.,

                             Defendants.


   DEFENDANT SHURWEST, LLC’S MOTION FOR PROTECTIVE ORDER

       Pursuant to Federal Rules of Civil Procedure 26(b), Defendant Shurwest, LLC

(“Shurwest”) moves for a protective order over the deposition of its president, Jim

Maschek. This motion is based upon Shurwest’s memorandum of law in support of the

motion, the exhibits attached thereto, and all files, records, evidence, briefing, or arguments

of counsel as may be presented.

                                  [signature page follows]




Defendant Shurwest, LLC’s Motion for Protective Order – Page 1
       CASE 0:18-cv-03025-JNE-ECW Doc. 207 Filed 06/11/21 Page 2 of 2




                                          /s/ Jason M. Hopkins
                                           Brooke D. Anthony (#0387559)
                                           Philip J. Kaplan (#0389351)
                                           ANTHONY OSTLUND
                                           BAER & LOUWAGIE P.A.
                                           3600 Wells Fargo Center
                                           90 South Seventh Street
                                           Minneapolis, Minnesota 55402
                                           Tel: (612) 349-6969
                                           Fax: (612) 349-6996
                                           Email: banthony@anthonyostlund.com
                                                   pkaplan@anthonyostlund.com

                                           and

                                           Jason S. Lewis
                                           (Texas No. 24007551 pro hac vice)
                                           Jason M. Hopkins
                                           (Texas No. 24059969 pro hac vice)
                                           DLA PIPER LLP (US)
                                           1900 N. Pearl St., Ste. 2200
                                           Dallas, Texas 75201
                                           Tel: (214) 743-4500
                                           Fax: (214) 743-4545
                                           Email: jason.lewis@dlapiper.com
                                                   jason.hopkins@dlapiper.com

                                           Attorneys for Defendant Shurwest, LLC



                            CERTIFICATE OF SERVICE

      I certify that I served the foregoing motion on all counsel of record on June 11, 2021

via the Court’s CM/ECF system.

                                          /s/ Jason M. Hopkins
                                           Jason M. Hopkins




Defendant Shurwest, LLC’s Motion for Protective Order – Page 2
